United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1155
Issued: November 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 13, 2011 appellant, through his attorney, filed a timely appeal from the
December 22, 2010 and February 14, 2011 merit decisions of the Office of Workers’
Compensation Programs (OWCP) denying his recurrence claim. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of the accepted right knee
condition, requiring further medical treatment.
FACTUAL HISTORY
On March 1, 1989 appellant, then a 33-year-old mechanic’s helper, sustained an injury at
work. His claim was accepted by OWCP for right knee lateral meniscus tear.
1

5 U.S.C. § 8101 et seq.

On August 18, 2010 appellant filed a claim for recurrence of medical condition, alleging
that he required medical treatment of his right knee on May 11, 2010. His supervisor sent him to
dispensary for pain of his right foot, right knee, right hip and right quadriceps. Appellant stated
that his treating physician was no longer practicing medicine. He noted on the claim form that
he did not stop work. Appellant’s employer challenged the claim on August 17, 2010, stating
that appellant had been on light duty, performing only sedentary work since 2008. The employer
noted that appellant had been off work for a lengthy period of time and had returned to light
work in 2008, due to another injury. It was noted that appellant had not sought medical
treatment for his right knee condition since 1994.
On June 28, 2010 OWCP received several medical reports from Dr. J.E. Keever and
Dr. Barry Green, dated October 2, 1989 to September 11, 1991. Appellant submitted a copy of a
schedule award, dated March 7, 1990 for an 18 percent impairment of the right leg. OWCP also
received a May 26, 2010 surgical report, from Dr. James Lillich, a Board-certified orthopedic
surgeon, who advised that appellant had undergone a cheileotomy of the first metatarsal
phalangeal joint.
On November 17, 2010 OWCP advised appellant that the evidence of record was
insufficient to establish his recurrence claim. It requested that he submit a narrative medical
report from his attending physician that included objective findings that his condition had
worsened or that his work duties had changed.
By decision dated December 22, 2010, OWCP denied appellant’s claim for a recurrence
of his right knee condition on the grounds that the factual and medical evidence did not establish
that the need for medical treatment resulted from the accepted work injury.
Appellant disagreed with the decision and requested reconsideration on January 27, 2011.
In a supplemental statement, he explained that, after being disqualified from his mechanic
position due to exacerbation of his feet and knee conditions in 2008, he was assigned work as a
clerk. Appellant asserted that his clerk duties, which included climbing with heavy boxes,
caused further deterioration of his feet and right knee conditions.
In a January 5, 2010 letter, Dr. John David Googe, a Board-certified orthopedic surgeon,
stated that he saw appellant for the first time on December 10, 2010 for right knee pain, which
was the result of a work injury on March 1, 1989. He stated his understanding that appellant’s
compensation claim was closed and that appellant wanted it reopened. Dr. Googe attached a
copy of his December 10, 2010 report that listed a history that appellant initially hurt his right
knee back in 1989. The physical examination revealed that appellant had mild valgus deformity
of the right knee, but good cruciate collateral ligament support. It was also noted that the plain
films showed “bone[-]on[-]bone arthritis of the lateral compartment of the right knee.”
Dr. Googe diagnosed bone-on-bone arthritis and suggested periodic injections as a temporary
treatment measure. He noted the possibility of eventual total knee replacement, but the right
knee was presently not bothering appellant.
By decision dated February 14, 2011, OWCP denied modification of the December 22,
2010 decision on the grounds that appellant failed to submit sufficient medical evidence
supporting a recurrence of his right knee condition.

2

LEGAL PRECEDENT
A recurrence of medical condition is defined by OWCP’s implementing regulations,2 as a
documented need for further medical treatment after a release from treatment for the accepted
condition or injury when there is no accompanying work stoppage. Continuous treatment for the
original condition or injury is not considered a need for further medical treatment after release
from treatment, nor is an examination without treatment.3 When a claim for a recurrence of
medical condition is made more than 90 days after release from medical care, an employee is
responsible for submitting an attending physician’s report which contains a description of the
objective findings and supports causal relationship between the employee’s current condition and
the accepted condition. In order to establish that a claimed recurrence of medical condition was
caused by the accepted injury, medical evidence bridging the symptoms between the present
condition and the accepted injury must support the physician’s conclusion of a causal
relationship.4
ANALYSIS
In this case, appellant has not established a recurrence of his accepted March 1, 1989
right knee condition as of May 11, 2010.
Appellant’s 1989 claim was accepted for right knee lateral meniscus tear. There is no
medical documentation of treatment for this condition after 1991, although the employing
establishment noted medical treatment ceased in 1994. The medical evidence which addresses
appellant’s right knee condition consists of a January 5, 2011 letter and December 10, 2010
report from Dr. Googe who diagnosed appellant with bone-on-bone arthritis in his right knee,
and stated that the condition was “the result [of] a work[-]related injury that occurred on
[March 1, 1989].” Dr. Googe did not support his stated conclusion of causation with sound
medical reasoning or address what factors in appellant’s case prompted him to form such a
conclusion. The opinion of a physician supporting causal relationship must be based on a
complete and accurate medical and factual background, supported with affirmative evidence and
explained by medical rationale.5 Dr. Googe offered no explanation as to how appellant’s
accepted right knee meniscal tear from 1989 recurred in 2010 or caused bone-on-bone arthritis.
The Board has found that vague or unrationalized medical opinions on causal relationship are of
diminished probative value.6 As such, Dr. Googe’s opinion is not sufficient to establish
causation in this claim.

2

20 C.F.R. § 10.5(y).

3

See also Mary A. Ceglia, 55 ECAB 626 (2004).

4

M.M., Docket No. 10-2197 (issued September 15, 2011).

5

Robert Broom, 55 ECAB 339 (2004); Patricia J. Glenn, 53 ECAB (2001).

6

See Theron J. Barham, 34 ECAB 1070 (1983).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a recurrence of his
accepted March 1, 1989 injury.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2011 and December 22, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

